Case 1:20-cv-06851-NLH-AMD Document 28 Filed 03/08/21 Page 1 of 14 PageID: 139



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

     EDWARD EIVICH,
                                           1:20-cv-06851-NLH-AMD
                    Plaintiff,
                                           OPINION
          v.

     EAST GREENWICH TOWNSHIP,
     MICHAEL E. ROBOSTELLO, CHIEF
     OF POLICE ANTHONY FRANCESCO,
     STANLEY D. ATKINSON III,

                    Defendants.


 APPEARANCES:

 MICHAEL J. FIORETTI
 KEVIN P. MCCANN
 CHANCE & MCCANN
 201 W COMMERCE ST
 PO BOX 278
 BRIDGETON, NJ 08302

      On behalf of Plaintiff

 WILLIAM F. COOK
 BROWN & CONNERY
 360 HADDON AVENUE
 WESTMONT, NJ 08108

      On behalf of Defendants East Greenwich Township, Michael E.
      Robostello, Chief of Police Anthony Francesco

 JOHN P MORGENSTERN
 O'HAGAN MEYER
 FORRESTAL VILLAGE
 116 VILLAGE BOULEVARD
 SUITE 200
 PRINCETON, NJ 08540

      On behalf of Defendant Stanley D. Atkinson III
Case 1:20-cv-06851-NLH-AMD Document 28 Filed 03/08/21 Page 2 of 14 PageID: 140



 HILLMAN, District Judge

      This matter concerns civil rights and state law claims by

 Plaintiff arising from an incident outside his brother-in-law’s

 house involving a speeding ATV and motorcycle.          Plaintiff

 alleges he and his brother-in-law were assaulted by the mother

 and brother of the motorcycle driver and a responding East

 Greenwich police officer.      Presently before the Court is a

 motion by the motorcycle driver’s brother, Defendant Stanley D.

 Atkinson III, seeking to dismiss several of Plaintiff’s claims.

 For the reasons expressed below, Atkinson’s motion will be

 granted in part and denied in part.

                                 BACKGROUND

      According to his complaint, at 6:00 p.m. on September 21,

 2019, Plaintiff, Edward Eivich, was visiting the home of his

 brother-in-law, Andrew Melnychuck, in Clarksboro, New Jersey,

 when they saw a red ATV and a motorcycle racing up and down the

 street recklessly in front of Melnychuk’s home.          Melnychuk went

 into the street, waving his hands in an effort to prevent the

 operators of the vehicles from continuing to drive in such a

 reckless fashion.     The operator of the motorcycle, Cole

 Atkinson, proceeded directly towards Melnychuk at a fast rate of

 speed, and in a game of “chicken,” swerved at the last minute.

 Cole Atkinson lost control of the motorcycle.

      Robin Atkinson, Cole’s mother, ran up to Melnychuk and hit

                                      2
Case 1:20-cv-06851-NLH-AMD Document 28 Filed 03/08/21 Page 3 of 14 PageID: 141



 him.    Cole tackled Melnychuk from behind and continued to

 assault him while he was on the ground.        In an effort to stop

 Cole from punching Melnychuk, Plaintiff approached them.           As

 Plaintiff approached, Robin’s son and Cole’s brother, Defendant

 Stanley D. Atkinson III, knocked Plaintiff to the ground and

 punched him in the face and head repeatedly.

        While Plaintiff was on the ground and being assaulted by

 Stanley Atkinson, Defendant Michael E. Robostello, an East

 Greenwich, New Jersey police officer arrived at the scene.

 Robostello ordered Stanley Atkinson to separate from Plaintiff,

 and ordered Plaintiff to get on the ground. 1        Plaintiff complied.

 While Plaintiff was lying face down, Robostello jumped on

 Plaintiff and drove his knee in his back and ribs, causing

 injuries including broken ribs and a partially collapsed lung.

 Robostello handcuffed Plaintiff and placed him in the rear of a

 patrol vehicle.    No charges were filed against Plaintiff.

        Plaintiff has filed a nine-count complaint against

 Defendants Stanley Atkinson, Robostello, East Greenwich

 Township, and Anthony Francesco, Chief of the East Greenwich

 Police Department, asserting claims for violations of his rights




 1 Plaintiff claims he was knocked to the ground by Stanley
 Atkinson, but based on Plaintiff’s allegations it appears that
 at some point during the alleged assault Plaintiff must have
 stood up prior to Robostello ordering the parties to separate
 and Plaintiff to the ground.
                                      3
Case 1:20-cv-06851-NLH-AMD Document 28 Filed 03/08/21 Page 4 of 14 PageID: 142



 under the Fourth and Fourteenth Amendments of the U.S.

 Constitution, the New Jersey Civil Rights Act (“NJCRA”), and for

 the common law torts of false arrest, false imprisonment,

 assault and battery, negligence, and intentional infliction of

 emotional distress.     Atkinson has moved to dismiss Plaintiff’s

 NJCRA, false arrest/false imprisonment, and intentional

 infliction of emotional distress (“IIED”) claims. 2         Plaintiff has

 opposed Atkinson’s motion with regard to his false imprisonment

 and IIED claims.

                                 DISCUSSION

      A.    Subject matter jurisdiction

      This Court has jurisdiction over Plaintiff’s federal claims

 under 28 U.S.C. § 1331, and supplemental jurisdiction over

 Plaintiff’s state law claims under 28 U.S.C. § 1367.

      B.    Standard for Motion to Dismiss

      When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the plaintiff.

 Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).           It is well


 2 Atkinson has not moved to dismiss Plaintiff’s assault and
 battery and negligence counts. The East Greenwich defendants
 filed their answer to Plaintiff’s complaint on August 21, 2020.
 (Docket No. 5.)
                                      4
Case 1:20-cv-06851-NLH-AMD Document 28 Filed 03/08/21 Page 5 of 14 PageID: 143



 settled that a pleading is sufficient if it contains “a short

 and plain statement of the claim showing that the pleader is

 entitled to relief.”     Fed. R. Civ. P. 8(a)(2).

      “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .”        Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

 (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

 47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

 40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)).

      To determine the sufficiency of a complaint, a court must

 take three steps: (1) the court must take note of the elements a

 plaintiff must plead to state a claim; (2) the court should

 identify allegations that, because they are no more than

 conclusions, are not entitled to the assumption of truth; and

 (3) when there are well-pleaded factual allegations, a court

 should assume their veracity and then determine whether they

 plausibly give rise to an entitlement for relief.          Malleus v.

 George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

 Iqbal, 556 U.S. 662, 664, 675, 679 (2009) (alterations,

                                      5
Case 1:20-cv-06851-NLH-AMD Document 28 Filed 03/08/21 Page 6 of 14 PageID: 144



 quotations, and other citations omitted).

      A district court, in weighing a motion to dismiss, asks

 “not whether a plaintiff will ultimately prevail but whether the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

 U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

 the coffin for the ‘no set of facts’ standard that applied to

 federal complaints before Twombly.”).        “A motion to dismiss

 should be granted if the plaintiff is unable to plead ‘enough

 facts to state a claim to relief that is plausible on its

 face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

 570).

      A court in reviewing a Rule 12(b)(6) motion must only

 consider the facts alleged in the pleadings, the documents

 attached thereto as exhibits, and matters of judicial notice.

 S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

 181 F.3d 410, 426 (3d Cir. 1999).        A court may consider,

 however, “an undisputedly authentic document that a defendant

 attaches as an exhibit to a motion to dismiss if the plaintiff’s

 claims are based on the document.”        Pension Benefit Guar. Corp.

 v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

                                      6
Case 1:20-cv-06851-NLH-AMD Document 28 Filed 03/08/21 Page 7 of 14 PageID: 145



 1993).   If any other matters outside the pleadings are presented

 to the court, and the court does not exclude those matters, a

 Rule 12(b)(6) motion will be treated as a summary judgment

 motion pursuant to Rule 56.      Fed. R. Civ. P. 12(b).

 C.   Analysis

            1.    Plaintiff’s NJCRA count

      Plaintiff’s complaint asserts a count for the violation of

 the NJCRA, N.J.S.A. 10:6–1 et seq., which was modeled after 42

 U.S.C. § 1983 and is interpreted analogously with § 1983. 3           Both

 statutes provide a vehicle for asserting constitutional claims

 against a person acting “under the color of law.”          Atkinson has




 3 “By its terms, of course, [§ 1983] creates no substantive
 rights; it merely provides remedies for deprivations of rights
 established elsewhere.” City of Oklahoma City v. Tuttle, 471
 U.S. 808, 816 (1985). Thus, “[t]o establish a claim under 42
 U.S.C. § 1983, [a plaintiff] must demonstrate a violation of a
 right secured by the Constitution and the laws of the United
 States [and] that the alleged deprivation was committed by a
 person acting under color of state law.” Moore v. Tartler, 986
 F.2d 682, 685 (3d Cir. 1993). Like § 1983, NJCRA is a means of
 vindicating substantive rights and is not a source of rights
 itself. Gormley v. Wood–El, 93 A.3d 344, 358 (N.J. 2014).
 Because the NJCRA was modeled after § 1983, and creates a
 private cause of action for violations of civil rights secured
 under either the United States or New Jersey Constitutions, the
 NJCRA is interpreted analogously to § 1983. See Norman v.
 Haddon Township, 2017 WL 2812876, at *4 (D.N.J. 2017).
 In contrast to § 1983, which provides remedies for the
 deprivation of both procedural and substantive rights, N.J.S.A.
 10:6–2(c), however, provides remedies only for the violation of
 substantive rights. Tumpson v. Farina, 95 A.3d 210, 225 (N.J.
 2014). Because Plaintiff has alleged substantive violations of
 his rights, both provisions provide potential vehicles for
 relief against the East Greenwich defendants.
                                      7
Case 1:20-cv-06851-NLH-AMD Document 28 Filed 03/08/21 Page 8 of 14 PageID: 146



 moved to dismiss this claim because he is not a government

 actor.   Although Plaintiff’s complaint asserts his NJCRA count

 against “Defendants” collectively, in his opposition to

 Atkinson’s motion, Plaintiff concedes that his NJCRA count

 cannot stand against Atkinson.       (Docket No. 9 at 4 n.2.)      To the

 extent that Plaintiff’s NJCRA count has been asserted against

 Atkinson, it must be dismissed.

            2.     Plaintiff’s claim for false imprisonment

      To prove a claim of false imprisonment, a plaintiff must

 allege “(1) an arrest or detention of the person against his or

 her will and (2) lack of proper legal authority or legal

 justification.”    Shelley v. Linden High School, 2020 WL 6391191,

 at *4 (D.N.J. 2020) (quoting Leang v. Jersey City Bd. of Educ.,

 969 A.2d 1097, 1117 (N.J. 2009) (quoting Mesgleski v. Oraboni,

 748 A.3d 1130, 1138 (N.J. Super. Ct. App. Div. 2000)).

      Defendant Atkinson argues that a claim of false

 imprisonment cannot be maintained against him because there is

 no allegation that he arrested or detained Plaintiff, and there

 is no allegation that he lacked proper legal authority or

 justification, i.e. acted under the pretense of some right to

 detain him.     To the contrary, Plaintiff’s complaint pleads those

 precise elements:     “Defendant Stanley Atkinson intentionally

 confined the Plaintiff without his consent by tackling Plaintiff

 to the ground and repeatedly striking him, restricting his

                                      8
Case 1:20-cv-06851-NLH-AMD Document 28 Filed 03/08/21 Page 9 of 14 PageID: 147



 movement.”    (Docket No. 1 at 11.)

      As noted above, simply reciting the elements to prove a

 violation of law is not sufficient to survive a motion to

 dismiss.   Twombly, 550 U.S. at 555 (2007) (explaining that a

 plaintiff’s obligation to provide the grounds of his entitlement

 to relief requires more than a formulaic recitation of the

 elements of a cause of action).          Plaintiff’s complaint asserts

 just enough “more” than simply the elements of a false

 imprisonment claim to state a viable cause of action.

      “The gist of false imprisonment is merely unlawful

 detention without more.”      Earl v. Winne, 101 A.2d 535, 539 (N.J.

 1954), cited in Myers v. Atlantic Health Systems, 2017 WL

 253846, at *7 (D.N.J. 2017).       Here, Plaintiff claims that

 Atkinson knocked Plaintiff to the ground and punched him in the

 face and head repeatedly, thus restraining his ability to move

 away from Atkinson.     These allegations state a claim for false

 imprisonment.

      The Court recognizes that these allegations somewhat

 replicate Plaintiff’s claim for assault and battery, as every

 assault and battery results in unlawful detention to a degree -

 even a split second punch, or a threat of that punch, results in

 the restricted movement of the victim for that split second.

 See Shelley, 2020 WL 6391191, at *3 (quoting Leang v. Jersey

 City Bd. of Educ., 969 A.2d 1097, 1117 (N.J. 2009)) (other

                                      9
Case 1:20-cv-06851-NLH-AMD Document 28 Filed 03/08/21 Page 10 of 14 PageID: 148



 citations omitted) (“A person is subject to liability for the

 common law tort of assault if: (a) he acts intending to cause a

 harmful or offensive contact with the person of the other or a

 third person, or an imminent apprehension of such a contact, and

 (b) the other is thereby put in such imminent apprehension. . .

 . .   The tort of battery rests upon a nonconsensual

 touching.”)); Earl, 101 A.2d at 539 (“False imprisonment is a

 wrong akin to the wrongs of assault and battery, and consists in

 imposing, by force or threats, unlawful restraint upon a man’s

 freedom of locomotion.”).

       But to maintain a claim for false imprisonment, “it has

 been repeatedly held in this State and elsewhere that the use of

 physical force is not altogether necessary.          The essential thing

 is the constraint of the person.          This constraint may be caused

 by threats as well as by actionable force, and the threats may

 be by conduct or by words.”       Earl, 101 A.2d at 539.      Thus, while

 every assault and battery results in a form of false

 imprisonment, not every false imprisonment constitutes an

 assault and battery.      Consequently, because assault and battery

 and false imprisonment are independent torts, and Plaintiff has

 sufficiently pleaded a false imprisonment claim, it may proceed

 against Atkinson in conjunction with Plaintiff’s assault and




                                      10
Case 1:20-cv-06851-NLH-AMD Document 28 Filed 03/08/21 Page 11 of 14 PageID: 149



 battery claim. 4

             3.     Plaintiff’s IIED claim

       To succeed on a common law cause of action for intentional

 infliction of emotional distress:

            (1) The plaintiff must prove that defendant acted
       intentionally or recklessly. The defendant must intend
       both to do the act and to produce emotional distress. A
       defendant may also be liable when he acts recklessly in
       deliberate disregard of a high degree of probability that
       emotional distress will follow.

            (2) The plaintiff must prove that the defendant's
       conduct was extreme and outrageous. The conduct must be so
       outrageous in character, and so extreme in degree, as to go
       beyond all possible bounds of decency, and to be regarded
       as atrocious, and utterly intolerable in a civilized
       community.

            (3) The plaintiff must prove the defendant’s conduct
       was a proximate cause of the plaintiff’s emotional
       distress.

            (4) The emotional distress suffered by the plaintiff
       must be so severe that no reasonable person could be
       expected to endure it. When conduct is directed at the
       plaintiff, she need not prove physical injury. It is
       sufficient that the conduct produced emotional distress
       that is severe.

 Ingraham v. Ortho-McNeil Pharmaceutical, 25 A.3d 1191, 1194–95,

 (N.J. Super. Ct. App. Div. 2011) (quoting Buckley v. Trenton

 Saving Fund Society, 111 N.J. 355, 544 A.2d 857 (1988))


 4 As noted above, Atkinson has not moved to dismiss Plaintiff’s
 assault and battery claim against him. The Court further notes
 that stating two valid theories of relief does not permit double
 recovery for the same damages. Maersk Line v. TJM International
 Limited Liability Company, 427 F. Supp. 3d 528, 538 (D.N.J.
 2019) (citing Lo Bosco v. Kure Engr. Ltd., 891 F. Supp. 1020,
 1033 (D.N.J. 1995)).
                                      11
Case 1:20-cv-06851-NLH-AMD Document 28 Filed 03/08/21 Page 12 of 14 PageID: 150



 (internal quotations and citations omitted).

       Atkinson argues that Plaintiff’s IIED count must be

 dismissed because even accepting Plaintiff’s allegations as

 pled, the conduct alleged does not arise to the level of

 outrageous conduct sufficient to support a claim of IIED.

       In his complaint Plaintiff alleges:

       58. Defendants Robostello, Stanley Atkinson, and/or John
       Does 1-10 intentionally or recklessly acted in with a
       deliberate disregard of a high degree of probability that
       Plaintiff would be caused emotional distress.

       59. Defendants Robostello, Stanley Atkinson, and/or John
       Does 1-10 acted in an extreme and outrageous manner, that
       is, their conduct was so outrageous in character and so
       extreme in degree as to go beyond all possible bounds of
       decency and is regarded as atrocious and utterly
       intolerable in civilized society.

       60. As a result of the conduct of Defendants Robostello,
       Stanley Atkinson, and/or John Does 1-10, the Plaintiff was
       caused to suffer extreme emotional distress that no
       reasonable person could be expected to endure same.

 (Docket No. 1 at 11-12.)

       Unlike Plaintiff’s false imprisonment claim, Plaintiff’s

 IIED claim is deficient because it merely parrots the elements

 for such a claim without providing any factual support for it to

 rise to the necessary plausibility level.         Plaintiff lumps

 together his claims against Robostello and Atkinson without

 specifying which conduct by which defendant demonstrates the

 “elevated threshold” of the second factor that is satisfied only

 in extreme cases.     Ingraham, 25 A.3d at 1195 (citation omitted).


                                      12
Case 1:20-cv-06851-NLH-AMD Document 28 Filed 03/08/21 Page 13 of 14 PageID: 151



       Additionally, Plaintiff fails to articulate the nature of

 his “extreme emotional distress” and how it “no reasonable

 person could be expected to endure it.” 5        It is logical to assume

 that an intentional assault and battery may result in severe

 emotional distress to the victim.         But emotional distress

 damages is a component of many torts, such as assault and

 battery and false imprisonment, separate from the extreme

 emotional distress required for an IIED claim.          See Tarr v.

 Ciasulli, 853 A.2d 921, 925 (N.J. 2004) (“Beyond a cause of

 action for emotional distress, our courts have long recognized

 emotional distress damages as a component of various intentional

 torts and breach of contract claims.”).         The conclusory

 allegation that Atkinson’s actions constituted intentional

 infliction of emotional distress does not satisfy Rule 8(a) or

 the Twombly/Iqbal pleading requirements.         Plaintiff’s IIED claim

 must be dismissed.


 5 “In determining the severity of the emotional distress, New
 Jersey courts say that aggravation, embarrassment, an
 unspecified number of headaches, and the loss of sleep are
 insufficient to make an IIED claim,” but “emotional distress has
 been considered sufficiently severe where it interferes with
 day-to-day activities or requires psychiatric counseling.”
 Stolzenthaler v. Showcase Publications, Inc., 2018 WL 3849908,
 at *2 (D.N.J. 2018) (citing Harris v. Middlesex Cty. College,
 801 A.2d 397, 406 (N.J. Super. App. Div. 2002)) (other citation
 omitted); see also Haselmann v. Kelly Services, Inc., 2006 WL
 2465420, at *18 (D.N.J. 2006) (“Plaintiffs must assert that they
 sought treatment for their alleged distress.” (citing cases)).
 Plaintiff’s complaint is silent as to the nature of his alleged
 emotional distress.
                                      13
Case 1:20-cv-06851-NLH-AMD Document 28 Filed 03/08/21 Page 14 of 14 PageID: 152



                                 CONCLUSION

       In addition to Plaintiff’s assault and battery and

 negligence counts against Atkinson, Plaintiff’s count for false

 imprisonment may go forward. 6      Plaintiff’s claim for intentional

 infliction of emotional distress will be dismissed without

 prejudice. 7

       An appropriate Order will be entered.



 Date: March 5, 2021                          s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




 6 As explained above, Plaintiff’s NJCRA count is only advanced
 against the East Greenwich defendants.

 7 Plaintiff requests that if any of his claims are dismissed, he
 should be granted leave to file an amended complaint to attempt
 cure any pleading deficiencies. The Court recognizes that the
 Court “should freely give leave when justice so requires,” Fed.
 R. Civ. P. 15(a)(2), and directs that if Plaintiff wishes to
 replead his count for intentional infliction of emotional
 distress against Atkinson, Plaintiff must comply with Local
 Civil Rule 15.1(a) by filing a motion and attaching “a copy of
 the proposed amended pleading,” which “shall indicate in what
 respect(s) it differs from the pleading which it proposes to
 amend, by bracketing or striking through materials to be deleted
 and underlining materials to be added.”
                                      14
